                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        FORT MYERS DIVISION

MICHAEL KOSTERLITZ,

          Plaintiff,

v.                              Case No:   2:18-cv-482-FtM-29MRM

THE S/V KNOTTA KLU, her
engines, tackle, apparel,
equipment and appurtenances,
in rem and ROBERT E. LIBBEY,
JR.,

          Defendants.


                        OPINION AND ORDER

     This matter comes before the Court on plaintiff’s January 24,

2019 Motion (Doc. #87) seeking reconsideration of the Court’s

January 17, 2019 Order (Doc. #84) denying plaintiff’s motion for

partial summary judgment.   Plaintiff’s motion indicates defendant

opposes the motion, but defendant has failed to file a response in

opposition and the time to do so has passed.    For the reasons that

follow, the motion is denied.

                                 I.

     A non-final order may be revised at any time before the entry

of a final judgment.    Fed. R. Civ. P. 54(b).      The decision to

grant a motion for reconsideration is within the sound discretion

of the trial court, Region 8 Forest Serv. Timber Purchasers Council

v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993), and courts have
delineated three major grounds justifying reconsideration: “(1) an

intervening change in controlling law; (2) the availability of new

evidence; (3) the need to correct clear error or prevent manifest

injustice,” Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D.

689, 694 (M.D. Fla. 1994) (citation omitted).

                                       II.

     Plaintiff      contends    that      “justice”      requires      the    Court

reconsider whether defendant fraudulently obtained a Certificate

of Deletion from the United States Coast Guard.                 Plaintiff argues

the Court confused the Coast Guard’s deletion of the vessel from

federal registration with defendant’s alleged act of obtaining a

Certificate of Deletion by fraudulently claiming to be the vessel’s

owner.    (Doc. #87, pp. 4-8.)      Having reviewed the arguments in the

motion, the Court finds no basis for reconsideration.                        In the

Order, the Court found summary judgment on the civil theft, false

arrest,    and   malicious     prosecution          claims   was    inappropriate

because, inter alia, there were questions for the trier of fact

regarding the following elements of the various offenses: probable

cause,    malice,   criminal    intent,       and    instigation      of   unlawful

arrest.    (Doc. #84, pp. 9-18.)             Plaintiff’s argument regarding

the Certificate of Deletion does not affect that conclusion, and

therefore summary judgment would not be appropriate regardless.

     Plaintiff      also   argues   the      Coast    Guard’s      Certificate   of

Deletion contained in the record is inadmissible hearsay and the



                                    - 2 -
Court erred in relying on it to find the vessel was deleted from

documentation in December 2016.      (Doc. #87, pp. 8-9.)    The Court

disagrees.   See Jones v. UPS Ground Freight, 683 F.3d 1283, 1293-

94 (11th Cir. 2012) (“[A] district court may consider a hearsay

statement in passing on a motion for summary judgment if the

statement could be reduced to admissible evidence at trial or

reduced to admissible form.” (citation omitted)); Fed. R. Evid.

803(8) (providing exception to hearsay rule for public records);

United States v. Reyes, 406 Fed. App’x 405, 408 (11th Cir. 2010)

(finding district court did not abuse its discretion in admitting

Coast Guard report under Rule 803(8)).        Therefore, plaintiff’s

motion for reconsideration is denied. *

     Accordingly, it is hereby

     ORDERED:

     Plaintiff's   Motion   for   Reconsideration   of   Order   Denying

Motion for Partial Summary Judgment, or in the alternative, Motion

to Re-Open Discovery and Continue Trial (Doc. #87) is DENIED.



     * Requested in the motion as an alternative relief, plaintiff
moves to continue the non-jury trial and reopen discovery solely
for the purpose of deposing an authorized representative of the
National Vessel Documentation Center.      (Doc. #87, pp. 9-10.)
Plaintiff asserts this will “cure the hearsay issues relating to
the Certificate of Deletion.” (Id. p. 9.) As the information in
the Certification of Deletion may not constitute hearsay, the Court
will deny the request. However, the denial is without prejudice
should plaintiff choose to file a formal motion to continue and
explain in further detail why the scheduled trial should be delayed
and discovery reopened.



                                  - 3 -
     DONE and ORDERED at Fort Myers, Florida, this   14th   day

of February, 2019.




Copies:
Counsel of Record




                             - 4 -
